The. wall of defendant’s building on the west side of Broadway encroaches upon and overhangs the lot of the plaintiff from two to six inches, and the present suit for an injuncton and $2,000 damages was *719brought on that account. It was claimed by the plaintiff that adverse possession did not begin until knowledge of the encroachment was brought home to him, and so far as that part of the encroachment due to bulging is concerned, title could not be obtained by adverse possession. The defendant claimed by adverse possession, not by grantors, but upon his own part, tor more than twenty-one years before plaintiff acquired title to the lot upon which the encroachment extends. The common pleas court found for the defendant. The circuit court made the same holding and dismissed the petition.